El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
La peticionaria, sociedad mercantil que se dedica a la com-pra y venta de mieles, es dueña de dos tanques y una casa, ubicados en Puerta de Tierra, San Juan, en un solar pro-piedad de El Pueblo de Puerto Rico.
En febrero 13 de 1941, el Tesorero de Puerto Rico notificó a la peticionaria una tasación a los efectos de contribuciones sobre dichos tanques y casa,- por los años fiscales compren-didos desde el 1934-35 al 194L-42. No estando conforme, la peticionaria radicó alzada ante la Junta de Revisión e Igua-lamiento, la que sostuvo la tasación hecha por el Tesorero. Solicitada la reconsideración, acordó la junta oír de nuevo a la parte recurrente. La nueva vista tuvo lugar ante el Tribunal de Apelación de Contribuciones presentándose prueba oral y docmnental. En junio 8, 1942 el tribunal dictó reso-lución sosteniendo la validez de la tasación.
En el presente recurso de certiorari, la peticionaria recu-rrente alega que el tribunal recurrido, erró al declarar que los tanques en cuestión son bienes inmuebles.; y al no tomar en consideración el hecho de que los terrenos en donde están *116emplazados los tanques son propiedad de El Pueblo de Puerto Rico y que la peticionaria estaba obligada a retirarlos a la terminación del contrato de arrendamiento.
En la vista ante el Tribunal de Apelación de Contribu-ciones, la peticionaria, para sostener su contención de que los dos tanques son bienes muebles, y que el Tesorero no tiene autoridad para imponerles contribuciones por años anteriores a aquel en que se bace la tasación, ofreció el testimonio del Sr. J. R. Vendrell, socio de la firma peticionaria, quien de-claró: que los tanques están situados en terrenos del Go-bierno arrendados a la peticionaria por un término de 15 años, con la condición de que al expirar dicho término la arrenda-taria deberá remover los tanques y dejar el terreno como estaba antes de que los mismos fueran instalados; que el tanque más pequeño, de 100,000 galones de capacidad, ha es-tado instalado en tres sitios distintos, en Utuado, en Ponce y en la Playa de Ponce; que el mayor, que tiene una capa-cidad de millón y medio de galones, ha estado solamente donde ahora se encuentra; que ambos tanques descansan so-bre el terreno y en el borde se le pone un encintado de con-creto para evitar tener que hacer una excavación; que esos tanques están conectados a una tubería por la cual se bombean las mieles al vapor, no siendo esas tuberías permanentes por-que el Gobierno no da permiso permanente; que los tanques pueden ser desarmados y montados en otro sitio; que después de quitarles los remaches las piezas quedan intactas; que de acuerdo con la práctica que se ha seguido, cuando un tanque deja de ser utilizado en un sitio se traslada a otro; que los tanques no están empotrados en el suelo, sino puestos sobre el suelo; que los tanques tienen un término de duración de unos'20 años, que puede alargarse a 25 ó 30 años; que los tanques no fueron colocados con el propósito de que perma-necieran allí para siempre y que su intención era dejarlos allí mientras durase el contrato que tenían para la manipulación de mieles; que los tanques en cuestión fueron montados hace *117irnos siete años; que la peticionaria tiene el propósito de lle-varse los tanques cuando termine el arrendamiento.
En el acto de la vista el Tesorero de Puerto Rico no pre-sentó evidencia alguna en contra de lo declarado por el Sr. Vendrell. En el alegato formulado a su nombre se admite que ios hechos tal y como los hemos expuesto son ciertos. La única cuestión legal que debemos resolver es si de acuerdo con esos hechos los tanques en cuestión son bienes inmuebles y como tales sujetos al pago de las contribuciones impuestas por el Tesorero o si por el contrario son bienes muebles como sostiene la peticionaria recurrente.
De acuerdo con el artículo 263 del Código Civil (1930) son bienes inmuebles, entre otros, (a) las tierras, edificios, caminos y construcciones de todo género adheridas al ■suelo; (b) todo lo que esté unido a un inmueble de una manera fija, de suerte que no pueda separarse de él sin quebrantamiento de la materia o deterioro- del objeto; (c) los objetos de uso colocados en heredades por el dueño del inm%t,eble en tal forma que resulten imidos de un modo permanente al fumdo; (d) las máquinas, instrumentos o utensilios destinados por el propietario de la finca a la industria o explotación que en ella se realice y que directamente concurran a satisfacer las necesidades de la explotación misma.
Son bienes muebles, de acuerdo con el artículo 265 del mismo Código, los susceptibles de apropiación no compren-didos en el artículo 263, “y en general todos los que se puedan transportar de un punto a otro sin menoscabo de la cosa inmueble a que estuvieren unidos.” El artículo 290 del Có-digo Político dispone que “las maquinarias, vasijas e instru-mentos o implementos no adheridos al edificio o suelo no se considerarán como inmuebles”, y sí como muebles.
Si aplicamos las citadas disposiciones legales a los hechos del presente caso tenemos que llegar a la conclusión de que los tanques en cuestión son bienes muebles. La evidencia de-*118muestra que los tanques han sido armados y descansan sobre el suelo del solar, pero no están adheridos al mismo. El cír-culo o encintado de concreto sobre el cual descansan ha sido puesto allí con el propósito de evitar la desnivelación del tanque al ser llenado de mieles y la socavación de su base por las lluvias, y no con el fin de adherir el tanque permanen-temente al suelo. Los tanques pueden ser desarmados j ar-mados de nuevo en otro sitio, sin quebrantar o deteriorar en manera alguna las planchas de acero de que se forman, bas-tando para ello quitar los remaches que las unen y volvién-doselos a poner al armarlo en su nuevo emplazamiento. Ese proceso fue seguido cuatro veces en el caso del menor de los tanques y la prueba demostró que lo mismo podría hacerse con el más grande.
Para que una máquina o instrumento destinado a una industria establecida en una finca pueda ser considerado como inmueble, es requisito esencial que haya sido el propietario de la finca quien emplazó allí para tal fin la máquina o instrumento, circunstancia que no concurre en el presente caso, pues ya sabemos que el solar es propiedad del G-obiemo y que los tanques pertenecen a la peticionaria.
El caso de Pérez Guerra v. Matos, 48 D.P.R. 599 presenta una situación similar a la del de autos. Se resolvió que una batidera eléctrica situada en una plataforma levantada del suelo y fácilmente separable, debe ser considerada como un bien mueble, hasta que claramente se demuestre lo contrario; y que la voluntad del dueño es un elemento importante para determinar si la batidera, instalada por el dueño de una finca y usada en una industria allí establecida por dicho dueño, ha perdido o no su naturaleza de bien mueble.
Cuando, como en el presente caso, el terreno pertenece a una persona distinta a la del dueño de la máquina, instru-mento o utensilio instalado sobre el inmueble, la intención de las partes es y debe ser el factor más importante, aún cuando *119no sea el decisivo, para resolver si la máquina, instrumento o utensilio ha perdido su naturaleza de mueble para conver-tirse en inmueble.
En 22 Am. Jur. 718, encontramos lo que sigue:
“§6. Intención generalmente. De las tres pruebas antes mencio-nadas, la clara tendencia de las autoridades modernas, parece ser la de dar preeminencia a la intención de convertir el objeto mueble en una accesión permanente del inmueble, y todas las demás pruebas parecen derivar su principal valor como evidencia de tal intención. Esta prueba (test) — la intención de la parte que hace la anexión— es de acuerdo con la mayoría de las autoridades el criterio que debe controlar, y es generalmente considerada como la prueba principal. No es siempre el factor determinante, pero en casos de duda tiene una influencia decisiva y debe ser considerada. Sin embargo, para que un objeto mueble pueda convertirse en un anexo (fixture) de un inmueble, la intención de convertirlo en una accesión permanente del inmueble debe aparecer afirmativa y claramente; si la cuestión queda en la duda o la incertidumbre, la naturaleza legal del objeto no cambia, y debe ser considerado como mueble. Correlativamente, objetos removibles anexos a un inmueble pueden seguir siendo mue-bles cuando la intención de que así sea es evidente por la conducta o actos de las partes.”
En la obra “Cooley on Taxation”, volumen 2, párrafo 559, páginas 1219, 1220 se dice:
“Máquinas y objetos similares, cuando no están de tal modo ad-heridos al suelo para convertirse en anexos (fixtures), deben ser ta-sados como propiedad mueble, pero si son anexos, entonces deben ser tasados como parte del inmueble a menos que el estatuto disponga otra cosa. Maquinaria traída a la finca de otro para cumplir un contrato de obras, y para ser removida a la terminación del contrato, debe ser tasada como propiedad mueble más bien que como inmueble. ’ ’
Véase también Schouler “Personal Property”, 5a. Ed., párrafo 121, página 170.
Tomando en -consideración que los tanques en cuestión no están permanentemente adheridos y que solamente descansan sobre el terreno; que dichos tanques son propiedad del arren-datario y no del arrendador y que han sido instalados allí *120por el arrendatario para poder realizar su negocio de expor-tación de mieles; qne las partes contratantes estipularon qne al terminar el plazo del arrendamiento el arrendatario podría y debería llevarse los tanques, dejando el terreno como antes estaba; y qne dichos tanques pueden ser desarmados y remo-vidos del solar sin causar daño alguno al inmueble o a los tanques mismos, resolvemos que los tanques en cuestión son y deben ser considerados como bienes muebles y tasados como tales. Siendo como son dichos tanques bienes muebles, las tasaciones hechas por el Tesorero a virtud de lo dispuesto en el artículo 303 del Código Político no pueden ser sostenidas como legales. El citado artículo autoriza al Tesorero a im-poner y cobrar contribuciones sobre cualquier propiedad in-mueble que hubiere sido omitida en la tasación de cualquier contribuyente durante cualquier año o años económicos a par-tir del año 1901-02. La autorización concedida por el esta-tuto no comprende los bienes muebles.

Por las razones expuestas, procede anular la resolución dictada por el Tribunal de Apelación de Contribuciones el día 5 de junio de 1942.

El Juez Asociado Sr. Snyder no intervino.